Exhibit 10.2

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
September 21, 2005 between BNCCORP, Inc, a Delaware corporation (the “Company”),
and each of the Persons (as defined below) who have executed this Agreement and
are named in Annex A hereto (each, an “Investor” and, collectively, the
“Investors”).

 

Execution and delivery of this Agreement by the parties hereto are conditions to
each Investor purchasing Shares (as defined below) from the Company under the
Subscription Agreement (as defined below).  Accordingly, the parties hereto
hereby agree as follows:

 


SECTION 1.                                          DEFINITIONS.  UNLESS THE
CONTEXT OTHERWISE REQUIRES, THE TERMS DEFINED IN THIS SECTION 1 HAVE THE
MEANINGS HEREIN SPECIFIED FOR ALL PURPOSES OF THIS AGREEMENT, APPLICABLE TO BOTH
THE SINGULAR AND PLURAL FORMS OF SUCH TERMS:


 

“Closing Date” has the meaning given in the Subscription Agreement; provided
that if there is more than one Closing Date pursuant to the Subscription
Agreement, this term shall refer to the latest such Closing Date.

 

“Common Stock” means the common stock, $0.01 par value, of the Company.

 

“Commission” means the Securities and Exchange Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” means the record owner of Registrable Securities.

 

“Person” means any natural person, corporation, trust, association, limited
liability company, partnership, joint venture or other entity and any
government, governmental agency, instrumentality or political subdivision.

 

“Register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

 

“Registrable Securities” means the Shares and any shares of capital stock issued
or issuable from time to time as a dividend or other distribution with respect
to, or in exchange for or in replacement of, the Shares if and so long as: 
(i) they have not been sold to or through a broker or dealer or underwriter in a
public distribution or a public securities transaction; or (ii) they have not
been sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(1) thereof so that all
transfer restrictions and restrictive legends with respect to such Shares are
removed upon the consummation of such sale; or (iii) they could not be sold
without registration by any Holder thereof pursuant to Rule 144 promulgated
under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock sold and issued to the Investors
pursuant to the Subscription Agreement.

 

“Subscription Agreement” means one or more Subscription Agreements of even date
herewith between the Company and each Investor relating to the purchase and sale
of the Shares.

 

--------------------------------------------------------------------------------


 


SECTION 2.                                          REQUIRED REGISTRATION.

 


(A)                                  SUBJECT TO THE RECEIPT OF ALL NECESSARY
INFORMATION FROM THE INVESTORS, THE COMPANY SHALL USE ITS REASONABLE BEST
EFFORTS TO PREPARE AND FILE A “SHELF” REGISTRATION STATEMENT ON FORM S-3 UNDER
THE SECURITIES ACT COVERING AN OFFERING OF THE REGISTRABLE SECURITIES ON A
CONTINUOUS BASIS PURSUANT TO RULE 415 UNDER THE SECURITIES ACT (THE
“REGISTRATION STATEMENT”), ON OR BEFORE THE DATE THAT IS NINETY (90) DAYS AFTER
THE CLOSING DATE (THE “FILING DATE”), AND SHALL USE ITS REASONABLE BEST EFFORTS
TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS PRACTICABLE
AFTER FILING, AND IN ANY EVENT NO LATER THAN ONE-HUNDRED TWENTY (120) DAYS AFTER
THE FILING DATE (THE “EFFECTIVENESS DATE”); PROVIDED, HOWEVER, THAT IF THE
COMPANY RECEIVES NOTIFICATION FROM THE COMMISSION THAT THE REGISTRATION
STATEMENT WILL RECEIVE NO ACTION OR REVIEW FROM THE COMMISSION, THEN THE COMPANY
WILL, SUBJECT TO ITS RIGHTS UNDER SECTION 2(C) BELOW, CAUSE THE REGISTRATION
STATEMENT TO BECOME EFFECTIVE WITHIN FIVE (5) BUSINESS DAYS AFTER SUCH
COMMISSION NOTIFICATION. NOTWITHSTANDING THE FOREGOING, IF FORM S-3 IS NOT
AVAILABLE FOR USE BY THE COMPANY, THEN THE COMPANY WILL FILE A REGISTRATION
STATEMENT ON SUCH FORM AS IS THEN AVAILABLE TO EFFECT A REGISTRATION OF THE
REGISTRABLE SECURITIES, SUBJECT TO THE CONSENT OF THE HOLDERS OF A MAJORITY OF
THE REGISTRABLE SECURITIES THEN OUTSTANDING, WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.


 


(B)                                 THE COMPANY SHALL USE ITS REASONABLE BEST
EFFORTS TO MAINTAIN THE EFFECTIVENESS OF THE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT UNTIL THE EARLIEST OF:  (I) THE DATE THAT IS TWO (2) YEARS AFTER
THE CLOSING DATE; AND (II) THE DATE ON WHICH ALL OF THE REGISTRABLE SECURITIES
HAVE BEEN SOLD PURSUANT TO THE REGISTRATION STATEMENT OR NO LONGER CONSTITUTE
REGISTRABLE SECURITIES (THE “REGISTRATION PERIOD”).


 


(C)                                  NOTWITHSTANDING THE FOREGOING, THE
COMPANY’S OBLIGATIONS UNDER SECTIONS 2(A) AND 2(B) TO FILE A REGISTRATION
STATEMENT, AND TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME AND REMAIN
EFFECTIVE, SHALL BE SUSPENDED, AT THE OPTION OF THE COMPANY, FOR A TOTAL OF NOT
MORE THAN NINETY (90) DAYS (AN “ALLOWED DELAY”) IF THE COMPANY DETERMINES IN
GOOD FAITH THAT AN EVENT HAS OCCURRED OR A CONDITION EXISTS THAT RESULTS OR MAY
RESULT IN A MISSTATEMENT (AS DEFINED IN SECTION 10 BELOW).


 


SECTION 3.                                          DEMAND REGISTRATION.


 


(A)                                  IF, AT ANY TIME AFTER THE EFFECTIVENESS
DATE AND PRIOR TO THE EXPIRATION OF THE REGISTRATION PERIOD, A REGISTRATION
STATEMENT IS NOT EFFECTIVE WITH RESPECT TO ALL OF THE SHARES (EXCEPT BY REASON
OF AN ALLOWED DELAY), THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES
THEN OUTSTANDING (THE “MAJORITY HOLDERS”) MAY REQUEST REGISTRATION UNDER THE
SECURITIES ACT OF ALL OR PART OF THEIR REGISTRABLE SECURITIES (“DEMAND
REGISTRATION”) ON FORM S-3, IF AVAILABLE, OR, IF FORM S-3 IS NOT AVAILABLE FOR
THE DEMAND REGISTRATION, ON SUCH FORM AS MAY BE PRESCRIBED BY THE COMMISSION. 
EACH REQUEST FOR A DEMAND REGISTRATION SHALL SPECIFY THE NUMBER OF REGISTRABLE
SECURITIES REQUESTED TO BE REGISTERED AND THE ANTICIPATED PER SHARE PRICE RANGE
FOR SUCH OFFERING.  WITHIN TEN (10) DAYS AFTER RECEIPT OF ANY REQUEST FOR A
DEMAND REGISTRATION, THE COMPANY WILL, SUBJECT TO THE OTHER PROVISIONS OF THIS
AGREEMENT, GIVE WRITTEN NOTICE OF SUCH REQUESTED REGISTRATION TO ALL OTHER
HOLDERS OF REGISTRABLE SECURITIES, IF ANY, AND, SUBJECT TO SECTION 1(D) BELOW,
WILL INCLUDE IN SUCH REGISTRATION THE REGISTRABLE SECURITIES OF ANY SUCH HOLDER
FROM WHICH THE COMPANY HAS RECEIVED WRITTEN REQUESTS FOR INCLUSION THEREIN
WITHIN FIFTEEN (15) DAYS AFTER THE RECEIPT BY SUCH HOLDER OF THE COMPANY’S
NOTICE.


 

(b)                                 The Majority Holders will be entitled to
request no more than three (3) Demand Registrations.  The Company will pay all
expenses (pursuant to Section 6 herein); provided that a registration will not
count as one of the permitted Demand Registrations until it

 

2

--------------------------------------------------------------------------------


 

has become effective and unless the Holders of Registrable Securities are able
to register at least eighty percent (80%) of the Registrable Securities
requested to be included in such registration (excluding from such calculation
any Registrable Securities held by a Holder that is excluded from participating
in such registration for failing to provide any information required by this
Agreement); and provided, further, that in any event the Company will pay all
expenses in connection with any registration initiated as a Demand Registration
whether or not it has become effective and whether or not it is counted as a
permitted Demand Registration.

 

(c)                                  The Company will not include in any Demand
Registration any securities that are not Registrable Securities without the
prior written consent of the Holders of a majority of the Registrable Securities
included in such registration.  If a Demand Registration is an underwritten
offering and the managing underwriters in good faith advise the Company in
writing that in their judgment the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, that
can be sold therein without materially reducing the price of such Registrable
Securities, the Company will include in such registration, prior to the
inclusion of any securities that are not Registrable Securities, the number of
Registrable Securities requested to be included, in the good faith judgment of
such underwriters can be sold without materially reducing the price of such
Registrable Securities, pro rata among the respective Holders of Registrable
Securities on the basis of the number of shares of Registrable Securities that
each Holder of Registrable Securities has requested to be included in such
registration.

 

(e)                                  The investment banker(s) and managing
underwriter(s) administering an offering initiated as a Demand Registration
shall be the investment bankers and managing underwriters selected by the
Company and agreed to by the Holders of a majority of the Registrable Securities
included in any such Demand Registration at the time of its effectiveness.

 

(f)                                    The Company will not grant to any Persons
the right to request the Company to register any equity securities of the
Company, or any securities convertible or exchangeable into or exercisable for
such securities, that would be superior to or otherwise interfere with the
registration rights granted hereunder.  The Company represents and warrants to
the Investor that no Person has the contractual right to require the Company to
register any equity securities of the Company other than pursuant to this
Agreement.

 


SECTION 4.                                          REGISTRATION PROCEDURES.  IF
AND WHENEVER THE COMPANY IS REQUIRED BY THE PROVISIONS OF SECTION 2 OR 3 HEREOF
TO EFFECT THE REGISTRATION OF REGISTRABLE SECURITIES UNDER THE SECURITIES ACT,
THE COMPANY WILL:


 


(A)                                  IN ACCORDANCE WITH THE SECURITIES ACT AND
ALL APPLICABLE RULES AND REGULATIONS THEREUNDER, PREPARE AND FILE WITH THE
COMMISSION A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES AND USE ITS
REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME
EFFECTIVE, AND USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION
STATEMENT TO REMAIN EFFECTIVE (INCLUDING PREPARING AND FILING WITH THE
COMMISSION SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND
THE PROSPECTUS CONTAINED THEREIN AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE) UNTIL THE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT
HAVE BEEN SOLD OR AS OTHERWISE SET FORTH IN SECTION 2 OR 3;


 


(B)                                 IF THE OFFERING IS TO BE UNDERWRITTEN IN
WHOLE OR IN PART, ENTER INTO A CUSTOMARY WRITTEN UNDERWRITING AGREEMENT IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE

 

3

--------------------------------------------------------------------------------


 


MANAGING UNDERWRITER OF THE PUBLIC OFFERING, THE COMPANY AND THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES PARTICIPATING IN SUCH OFFERING;


 


(C)                                  FURNISH TO THE HOLDERS PARTICIPATING IN
SUCH REGISTRATION AND TO THE UNDERWRITERS OF THE SECURITIES BEING REGISTERED
SUCH NUMBER OF COPIES OF THE REGISTRATION STATEMENT AND EACH AMENDMENT AND
SUPPLEMENT THERETO, PRELIMINARY PROSPECTUS, FINAL PROSPECTUS AND SUCH OTHER
DOCUMENTS AS SUCH UNDERWRITERS AND HOLDERS MAY REASONABLY REQUEST IN ORDER TO
FACILITATE THE PUBLIC OFFERING OF SUCH SECURITIES;


 


(D)                                 USE ITS REASONABLE BEST EFFORTS TO REGISTER
OR QUALIFY THE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH
STATE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS SUCH PARTICIPATING
HOLDERS AND UNDERWRITERS MAY REASONABLY REQUEST PRIOR TO THE EFFECTIVENESS OF
SUCH REGISTRATION STATEMENT;


 


(E)                                  NOTIFY THE HOLDERS PARTICIPATING IN SUCH
REGISTRATION, PROMPTLY AFTER IT RECEIVES NOTICE THEREOF, OF THE DATE AND TIME
WHEN SUCH REGISTRATION STATEMENT AND EACH POST-EFFECTIVE AMENDMENT THERETO HAS
BECOME EFFECTIVE OR A SUPPLEMENT TO ANY PROSPECTUS FORMING A PART OF SUCH
REGISTRATION STATEMENT HAS BEEN FILED;


 


(F)                                    NOTIFY SUCH HOLDERS PROMPTLY OF ANY
REQUEST BY THE COMMISSION FOR THE AMENDING OR SUPPLEMENTING OF SUCH REGISTRATION
STATEMENT OR PROSPECTUS OR FOR ADDITIONAL INFORMATION;


 


(G)                                 PREPARE AND FILE WITH THE COMMISSION,
PROMPTLY UPON THE REQUEST OF ANY SUCH HOLDERS, ANY AMENDMENTS OR SUPPLEMENTS TO
SUCH REGISTRATION STATEMENT OR PROSPECTUS WHICH, IN THE WRITTEN OPINION OF
COUNSEL FOR SUCH HOLDERS, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO
COUNSEL FOR THE COMPANY, IS REQUIRED UNDER THE SECURITIES ACT OR THE RULES AND
REGULATIONS OF THE COMMISSION THEREUNDER IN CONNECTION WITH THE DISTRIBUTION OF
THE REGISTRABLE SECURITIES BY SUCH HOLDERS;


 


(H)                                 PREPARE AND FILE PROMPTLY WITH THE
COMMISSION, AND PROMPTLY NOTIFY SUCH HOLDERS OF THE FILING OF, SUCH AMENDMENTS
OR SUPPLEMENTS TO SUCH REGISTRATION STATEMENT OR PROSPECTUS AS MAY BE NECESSARY
TO CORRECT ANY STATEMENTS OR OMISSIONS IF, AT THE TIME WHEN A PROSPECTUS
RELATING TO SUCH SECURITIES IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES
ACT, ANY EVENT HAS OCCURRED AS THE RESULT OF WHICH ANY SUCH PROSPECTUS OR ANY
OTHER PROSPECTUS AS THEN IN EFFECT WOULD INCLUDE AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING;


 


(I)                                     ADVISE SUCH HOLDERS, PROMPTLY AFTER IT
RECEIVES NOTICE OR OBTAINS KNOWLEDGE THEREOF, OF THE ISSUANCE OF ANY STOP ORDER
BY THE COMMISSION SUSPENDING THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR
THE INITIATION OR THREATENING OF ANY PROCEEDING FOR THAT PURPOSE AND PROMPTLY
USE ITS REASONABLE BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP ORDER OR TO
OBTAIN ITS WITHDRAWAL IF SUCH STOP ORDER SHOULD BE ISSUED; AND


 


(J)                                     AT THE REQUEST OF ANY HOLDER OF
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT, FURNISH TO SUCH
HOLDER ON THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT OR, IF SUCH
REGISTRATION INCLUDES AN UNDERWRITTEN PUBLIC OFFERING, AT THE CLOSING PROVIDED
FOR IN THE UNDERWRITING AGREEMENT, AN OPINION DATED SUCH DATE OF THE COUNSEL
REPRESENTING THE COMPANY FOR THE PURPOSES OF SUCH REGISTRATION, ADDRESSED TO THE
UNDERWRITERS, IF ANY, AND TO THE HOLDER OR HOLDERS MAKING SUCH REQUEST, COVERING
SUCH MATTERS WITH RESPECT TO THE REGISTRATION STATEMENT, THE PROSPECTUS AND EACH
AMENDMENT OR SUPPLEMENT THERETO, PROCEEDINGS UNDER STATE

 

4

--------------------------------------------------------------------------------


 


AND FEDERAL SECURITIES LAWS, OTHER MATTERS RELATING TO THE COMPANY, THE
SECURITIES BEING REGISTERED AND THE OFFER AND SALE OF SUCH SECURITIES AS ARE
CUSTOMARILY THE SUBJECT OF OPINIONS OF ISSUER’S COUNSEL PROVIDED TO UNDERWRITERS
IN UNDERWRITTEN PUBLIC OFFERINGS.


 


(K)                                  PROVIDE A TRANSFER AGENT AND REGISTRAR,
WHICH MAY BE A SINGLE ENTITY, FOR THE REGISTRABLE SECURITIES NOT LATER THAN THE
EFFECTIVENESS DATE.


 


SECTION 5.                                          ACCURACY OF REGISTRATION
STATEMENT.  SUBJECT TO THE COMPANY’S RIGHTS UNDER SECTION 10, ANY REGISTRATION
STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO AND PROSPECTUSES
CONTAINED THEREIN) FILED BY THE COMPANY COVERING REGISTRABLE SECURITIES WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.  SUBJECT TO
THE LIMITATIONS SET FORTH IN SECTION 10, THE COMPANY WILL PREPARE AND FILE WITH
THE COMMISSION SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND
SUPPLEMENTS TO ANY REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION
WITH THE REGISTRATION STATEMENT AS MAY BE NECESSARY TO PERMIT SALES PURSUANT TO
THE REGISTRATION STATEMENT AT ALL TIMES DURING THE REGISTRATION PERIOD, AND,
DURING SUCH PERIOD, WILL COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH
RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES OF THE COMPANY COVERED
BY ANY REGISTRATION STATEMENT UNTIL THE TERMINATION OF THE REGISTRATION PERIOD,
OR IF EARLIER, UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE SECURITIES HAVE BEEN
DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLER
OR SELLERS THEREOF AS SET FORTH IN THE REGISTRATION STATEMENT.


 


SECTION 6.                                          ADDITIONAL OBLIGATIONS OF
THE COMPANY.


 


6.1                                REVIEW BY INVESTORS.  THE COMPANY WILL PERMIT
BARACK FERRAZZANO KIRSCHBAUM PERLMAN & NAGELBERG LLP, TO REVIEW ANY REGISTRATION
STATEMENT COVERING REGISTRABLE SECURITIES AND ALL AMENDMENTS AND SUPPLEMENTS
THERETO (AS WELL AS ALL REQUESTS FOR ACCELERATION OR EFFECTIVENESS THEREOF) A
REASONABLE PERIOD OF TIME PRIOR TO THEIR FILING WITH THE COMMISSION, AND WILL
NOT FILE ANY DOCUMENT IN A FORM TO WHICH SUCH COUNSEL REASONABLY OBJECTS, UNLESS
OTHERWISE REQUIRED BY LAW IN THE OPINION OF THE COMPANY’S COUNSEL.  THE SECTIONS
OF ANY SUCH REGISTRATION STATEMENT INCLUDING INFORMATION WITH RESPECT TO THE
INVESTORS, THE INVESTORS’ BENEFICIAL OWNERSHIP OF SECURITIES OF THE COMPANY OR
THE INVESTORS’ INTENDED METHOD OF DISPOSITION OF REGISTRABLE SECURITIES MUST
CONFORM TO THE INFORMATION PROVIDED TO THE COMPANY BY EACH OF THE INVESTORS.


 

6.2                                Expenses.  With respect to the registration
effected pursuant to Section 2 or 3 hereof, the Company will bear all fees,
costs and expenses of and incidental to such registration and the public
offering in connection therewith; provided, however, that the Company shall not
be liable for any underwriting discounts and commissions, which in all cases
shall be borne by the Holders.  Such fees, costs and expenses of registration to
be borne as provided in the preceding sentence, include, without limitation, all
registration, filing and NASD fees, printing expenses, fees and disbursements of
counsel and accountants for the Company, all expenses of complying with state
securities or blue sky laws of any jurisdictions in which the securities to be
offered are to be registered or qualified and reasonable fees and disbursements
(not to exceed $50,000 per registration statement pursuant to Section 2 or 3) of
one firm of counsel for all selling security holders, selected by the Holders of
a majority of the Registrable Securities to be included in such registration,
and reasonably acceptable to the Company.

 

6.3                                Due Diligence.  The Company will make
available during normal business hours for inspection by any Investor whose
Registrable Securities are being sold pursuant to a registration statement and
one firm of attorneys retained by the Investors (collectively, the

 

5

--------------------------------------------------------------------------------


 

“Inspectors”), all pertinent financial and other records, pertinent corporate
documents and properties of the Company (collectively, the “Records”), as each
Inspector reasonably deems necessary to enable the Inspector to exercise its due
diligence responsibility.  The Company will cause its officers, directors and
employees to supply all information that any Inspector may reasonably request
for purposes of performing such due diligence.  Each Inspector will hold in
confidence, and will not make any disclosure of, any Records or other
information that the Company determines in good faith to be confidential, and of
which determination the Inspectors are so notified, unless:  (i) the disclosure
of such Records is necessary to avoid or correct a misstatement or omission in
any registration statement; (ii) the release of such Records is ordered pursuant
to a subpoena or other order from a court or government body of competent
jurisdiction, or (iii) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement.

 

Notwithstanding any of the foregoing, nothing herein shall obligate the Company
to provide to the Investors, or to any advisors or representatives of the
Investors, any material nonpublic information.  The Company shall not disclose
material nonpublic information to the Investors, or to advisors to or
representatives of the Investors, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Investors, such advisors and representatives with the
opportunity to accept or refuse to accept such material nonpublic information
for review and any Investor wishing to obtain such information enters into an
appropriate confidentiality agreement with the Company with respect thereto.

 


SECTION 7.                                          INDEMNIFICATION.


 


(A)                                  THE COMPANY WILL, AND DOES HEREBY UNDERTAKE
TO, INDEMNIFY AND HOLD HARMLESS EACH HOLDER, EACH OF ITS OFFICERS, DIRECTORS AND
PARTNERS, AND EACH PERSON CONTROLLING SUCH HOLDER WITHIN THE MEANING OF THE
SECURITIES ACT, WITH RESPECT TO WHICH REGISTRATION, QUALIFICATION OR COMPLIANCE
HAS BEEN EFFECTED PURSUANT TO THIS AGREEMENT, AND EACH UNDERWRITER, IF ANY, AND
EACH PERSON WHO CONTROLS ANY UNDERWRITER WITHIN THE MEANING OF THE SECURITIES
ACT, AGAINST ALL EXPENSES, CLAIMS, LOSSES, DAMAGES AND LIABILITIES (OR ACTIONS
IN RESPECT THEREOF), INCLUDING SETTLEMENT OF ANY LITIGATION, COMMENCED OR
THREATENED, TO WHICH THEY MAY BECOME SUBJECT UNDER THE SECURITIES ACT, THE
EXCHANGE ACT, OR OTHER FEDERAL OR STATE LAW, ARISING OUT OF OR BASED ON
COMPLIANCE WITH, ANY UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OF A
MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT, PROSPECTUS (PRELIMINARY
OR FINAL), OFFERING CIRCULAR OR OTHER DOCUMENT OR AMENDMENTS THERETO, OR ARISING
OUT OF OR BASED ON ANY OMISSION (OR ALLEGED OMISSION) TO STATE THEREIN A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING,
OR ARISING OUT OF OR ANY VIOLATION BY THE COMPANY OF ANY FEDERAL, STATE OR
COMMON LAW RULE OR REGULATION APPLICABLE TO THE COMPANY AND RELATING TO ACTION
OR INACTION REQUIRED OF THE COMPANY IN CONNECTION WITH ANY SUCH REGISTRATION,
QUALIFICATION OR COMPLIANCE, AND WILL REIMBURSE EACH SUCH HOLDER, EACH OF ITS
OFFICERS, DIRECTORS AND PARTNERS, AND EACH PERSON CONTROLLING SUCH HOLDER, EACH
SUCH UNDERWRITER AND EACH PERSON WHO CONTROLS ANY SUCH UNDERWRITER, FOR ANY
LEGAL AND ANY OTHER EXPENSES REASONABLY INCURRED IN CONNECTION WITH
INVESTIGATING, PREPARING OR DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR
ACTION, PROVIDED THAT THE COMPANY WILL NOT BE LIABLE IN ANY SUCH CASE TO THE
EXTENT THAT ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR EXPENSE ARISES OUT OF OR
IS BASED ON ANY UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR
OMISSION, MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
FURNISHED TO THE COMPANY BY AN INSTRUMENT EXECUTED BY SUCH HOLDER OR UNDERWRITER
EXPRESSLY FOR USE IN CONNECTION WITH SUCH REGISTRATION.

 

6

--------------------------------------------------------------------------------


 


(B)                                 EACH HOLDER WILL, IF REGISTRABLE SECURITIES
HELD BY SUCH HOLDER ARE INCLUDED IN THE SECURITIES AS TO WHICH SUCH
REGISTRATION, QUALIFICATION OR COMPLIANCE IS BEING EFFECTED, INDEMNIFY AND HOLD
HARMLESS THE COMPANY, EACH OF ITS DIRECTORS AND OFFICERS, AGENTS AND EMPLOYEES,
EACH UNDERWRITER, IF ANY, OF THE COMPANY’S SECURITIES COVERED BY SUCH A
REGISTRATION STATEMENT, EACH PERSON WHO CONTROLS THE COMPANY OR SUCH UNDERWRITER
WITHIN THE MEANING OF THE SECURITIES ACT, AND EACH OTHER SUCH HOLDER, EACH OF
ITS OFFICERS, DIRECTORS AND PARTNERS AND EACH PERSON CONTROLLING SUCH HOLDER
WITHIN THE MEANING OF THE SECURITIES ACT, AGAINST ALL CLAIMS, LOSSES, DAMAGES
AND LIABILITIES (OR ACTIONS IN RESPECT THEREOF TO WHICH THEY MAY BECOME SUBJECT)
ARISING OUT OF OR BASED ON ANY UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OF
A MATERIAL FACT CONTAINED IN ANY SUCH REGISTRATION STATEMENT, PROSPECTUS,
OFFERING CIRCULAR OR OTHER DOCUMENT, OR AMENDMENTS THERETO, OR ANY OMISSION (OR
ALLEGED OMISSION) TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN
IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, NOT MISLEADING, AND WILL REIMBURSE THE COMPANY, SUCH
HOLDERS, SUCH DIRECTORS, OFFICERS, PERSONS, UNDERWRITERS OR CONTROL PERSONS FOR
ANY LEGAL OR ANY OTHER EXPENSES REASONABLY INCURRED IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR ACTION, IN
EACH CASE TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT (OR
ALLEGED UNTRUE STATEMENT) OR OMISSION (OR ALLEGED OMISSION) IS MADE IN SUCH
REGISTRATION STATEMENT, PROSPECTUS, OFFERING CIRCULAR OR OTHER DOCUMENT IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE
COMPANY BY AN INSTRUMENT EXECUTED BY SUCH HOLDER EXPRESSLY FOR USE IN CONNECTION
WITH SUCH REGISTRATION; PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF SUCH HOLDERS
HEREUNDER SHALL BE LIMITED TO AN AMOUNT EQUAL TO THE PROCEEDS TO EACH SUCH
HOLDER OF REGISTRABLE SECURITIES FROM THE SALE OF SUCH REGISTRABLE SECURITIES AS
CONTEMPLATED HEREIN.


 


(C)                                  EACH PARTY ENTITLED TO INDEMNIFICATION
UNDER THIS SECTION (THE “INDEMNIFIED PARTY”) SHALL GIVE NOTICE TO THE PARTY
REQUIRED TO PROVIDE INDEMNIFICATION (THE “INDEMNIFYING PARTY”) PROMPTLY AFTER
SUCH INDEMNIFIED PARTY HAS ACTUAL KNOWLEDGE OF ANY CLAIM AS TO WHICH INDEMNITY
MAY BE SOUGHT, AND SHALL DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY OF
COMMENCEMENT THEREOF.  THE INDEMNIFYING PARTY, AT ITS SOLE OPTION, MAY
PARTICIPATE IN OR ASSUME THE DEFENSE OF ANY SUCH CLAIM OR ANY LITIGATION
RESULTING THEREFROM WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED
PARTY, AND THE INDEMNIFIED PARTY MAY PARTICIPATE IN SUCH DEFENSE AT INDEMNIFIED
PARTY’S EXPENSE.


 


(D)                                 THE INDEMNIFICATION PROVIDED FOR UNDER THIS
AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE INDEMNIFIED PARTY OR ANY OFFICER, DIRECTOR OR
CONTROLLING PERSON OF SUCH INDEMNIFIED PARTY AND WILL SURVIVE THE TRANSFER OF
REGISTRABLE SECURITIES.  THE INDEMNIFYING PARTY ALSO AGREES TO MAKE SUCH
PROVISIONS, AS ARE REASONABLY REQUESTED BY AN INDEMNIFIED PARTY, FOR
CONTRIBUTION TO SUCH PARTY IN THE EVENT THE INDEMNIFYING PARTY’S INDEMNIFICATION
IS UNAVAILABLE FOR ANY REASON.  THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE
NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS
OBLIGATIONS UNDER THIS SECTION EXCEPT TO THE EXTENT THAT SUCH FAILURE TO GIVE
NOTICE SHALL MATERIALLY ADVERSELY AFFECT THE INDEMNIFYING PARTY IN THE DEFENSE
OF ANY SUCH LITIGATION.  NO INDEMNIFYING PARTY, IN THE DEFENSE OF ANY SUCH CLAIM
OR LITIGATION SHALL, EXCEPT WITH THE CONSENT OF EACH INDEMNIFIED PARTY, CONSENT
TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT WHICH DOES NOT INCLUDE AS
AN UNCONDITIONAL TERM A RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR
LITIGATION BY THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY.


 


(E)                                  IF THE INDEMNIFICATION PROVIDED FOR IN
SUBSECTION (A) OR (B) OF THIS SECTION IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE UNAVAILABLE TO A PARTY TO BE INDEMNIFIED WITH RESPECT TO ANY
CLAIMS, ACTIONS, DEMANDS, LOSSES, DAMAGES, LIABILITIES, COSTS OR EXPENSES
REFERRED TO THEREIN, THEN EACH INDEMNIFYING PARTY UNDER ANY SUCH SUBSECTION, IN
LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY THEREUNDER, AGREES TO CONTRIBUTE TO
THE AMOUNT PAID OR PAYABLE BY SUCH

 

7

--------------------------------------------------------------------------------


 


INDEMNIFIED PARTY AS A RESULT OF SUCH CLAIMS, ACTIONS, DEMANDS, LOSSES, DAMAGES,
LIABILITIES, COSTS OR EXPENSES IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT
THE RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE ONE HAND AND OF THE
INDEMNIFIED PARTY ON THE OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS
WHICH RESULTED IN SUCH CLAIMS, ACTIONS, DEMANDS, LOSSES, DAMAGES, LIABILITIES,
COSTS OR EXPENSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE
RELATIVE FAULT OF THE INDEMNIFYING PARTY AND OF THE INDEMNIFIED PARTY WILL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE
A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE INDEMNIFYING PARTY OR BY
THE INDEMNIFIED PARTY AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION. 
NOTWITHSTANDING THE FOREGOING, THE AMOUNT ANY HOLDER OF REGISTRABLE SECURITIES
WILL BE OBLIGATED TO CONTRIBUTE PURSUANT TO THIS SUBSECTION WILL BE LIMITED TO
AN AMOUNT EQUAL TO THE PER SHARE PUBLIC OFFERING PRICE (LESS ANY UNDERWRITING
DISCOUNT AND COMMISSIONS) MULTIPLIED BY THE NUMBER OF SHARES OF REGISTRABLE
SECURITIES SOLD BY SUCH HOLDER PURSUANT TO THE REGISTRATION STATEMENT WHICH
GIVES RISE TO SUCH OBLIGATION TO CONTRIBUTE (LESS THE AGGREGATE AMOUNT OF ANY
DAMAGES WHICH SUCH HOLDER HAS OTHERWISE BEEN REQUIRED TO PAY IN RESPECT OF SUCH
CLAIM, ACTION, DEMAND, LOSS, DAMAGE, LIABILITY, COST OR EXPENSE OR ANY
SUBSTANTIALLY SIMILAR CLAIM, ACTION, DEMAND, LOSS, DAMAGE, LIABILITY, COST OR
EXPENSE ARISING FROM THE SALE OF SUCH REGISTRABLE SECURITIES). NO PERSON GUILTY
OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE
SECURITIES ACT) WILL BE ENTITLED TO CONTRIBUTION HEREUNDER FROM ANY PERSON WHO
WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 


SECTION 8.                                          REPORTING REQUIREMENTS UNDER
EXCHANGE ACT.  THE COMPANY WILL MAINTAIN THE EFFECTIVENESS OF ITS REGISTRATION
UNDER SECTION 12 OF THE EXCHANGE ACT AND TIMELY FILE (WHETHER OR NOT IT IS THEN
REQUIRED TO DO SO) SUCH INFORMATION, DOCUMENTS AND REPORTS AS THE COMMISSION MAY
REQUIRE OR PRESCRIBE UNDER SECTION 15(D) OF THE EXCHANGE ACT.  THE COMPANY WILL,
FORTHWITH UPON WRITTEN REQUEST, FURNISH TO ANY HOLDER OF REGISTRABLE SECURITIES
A WRITTEN STATEMENT BY THE COMPANY THAT IT HAS COMPLIED WITH SUCH REPORTING
REQUIREMENTS.  IN ADDITION, THE COMPANY WILL TAKE SUCH OTHER MEASURES AND FILE
SUCH OTHER INFORMATION, DOCUMENTS AND REPORTS, AS MAY BE REQUIRED OF IT
HEREAFTER BY THE COMMISSION AS A CONDITION TO THE AVAILABILITY OF RULE 144 UNDER
THE SECURITIES ACT (OR ANY SIMILAR EXEMPTIVE PROVISION HEREAFTER IN EFFECT).


 


SECTION 9.                                          HOLDER INFORMATION.  THE
RIGHTS OF EACH HOLDER OF REGISTRABLE SECURITIES TO PARTICIPATE IN ANY
REGISTRATION TO BE EFFECTED PURSUANT TO THIS AGREEMENT IS SUBJECT TO SUCH HOLDER
FURNISHING THE COMPANY WITH SUCH INFORMATION WITH RESPECT TO SUCH HOLDER AND THE
DISTRIBUTION OF SUCH REGISTRABLE SECURITIES AS THE COMPANY MAY FROM TIME TO TIME
REASONABLY REQUEST AND AS MAY BE REQUIRED BY LAW OR BY THE COMMISSION IN
CONNECTION THEREWITH, AND EACH HOLDER OF REGISTRABLE SECURITIES AS TO WHICH ANY
REGISTRATION IS TO BE EFFECTED PURSUANT TO THIS AGREEMENT SHALL FURNISH THE
COMPANY WITH SUCH INFORMATION BY A WRITTEN INSTRUMENT EXECUTED BY SUCH HOLDER.


 


SECTION 10.                                   SUSPENSION OF SALES.  UPON RECEIPT
OF WRITTEN NOTICE FROM THE COMPANY THAT A REGISTRATION STATEMENT OR PROSPECTUS
CONTAINS AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING (A “MISSTATEMENT”), EACH HOLDER OF REGISTRABLE SECURITIES SHALL
FORTHWITH DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES UNTIL SUCH HOLDER
HAS RECEIVED COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS THAT CORRECTS SUCH
MISSTATEMENT, OR UNTIL SUCH HOLDER IS ADVISED IN WRITING BY THE COMPANY THAT THE
USE OF THE PROSPECTUS MAY BE RESUMED, AND, IF SO DIRECTED BY THE COMPANY, SUCH
HOLDER SHALL DELIVER TO THE COMPANY (AT THE COMPANY’S EXPENSE) ALL COPIES, OTHER
THAN PERMANENT FILE COPIES THEN IN SUCH HOLDER’S POSSESSION, OF THE PROSPECTUS
COVERING SUCH REGISTRABLE SECURITIES CURRENT AT THE TIME OF RECEIPT OF SUCH
NOTICE.

 

8

--------------------------------------------------------------------------------


 


SECTION 11.                                   FORMS.  ALL REFERENCES IN THIS
AGREEMENT TO PARTICULAR FORMS OF REGISTRATION STATEMENTS ARE INTENDED TO
INCLUDE, AND WILL BE DEEMED TO INCLUDE, REFERENCES TO ALL SUCCESSOR FORMS WHICH
ARE INTENDED TO REPLACE, OR TO APPLY TO SIMILAR TRANSACTIONS AS, THE FORMS
HEREIN REFERENCED.


 


SECTION 12.                                   MISCELLANEOUS.


 


12.1                           WAIVERS AND AMENDMENTS.  WITH THE WRITTEN CONSENT
OF THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES THEN OUTSTANDING, THE
OBLIGATIONS OF THE COMPANY AND THE RIGHTS OF THE HOLDERS UNDER THIS AGREEMENT
MAY BE WAIVED (EITHER GENERALLY OR IN A PARTICULAR INSTANCE, EITHER
RETROACTIVELY OR PROSPECTIVELY AND EITHER FOR A SPECIFIED PERIOD OF TIME OR
INDEFINITELY), AND WITH THE SAME CONSENT THE COMPANY MAY ENTER INTO A
SUPPLEMENTARY AGREEMENT FOR THE PURPOSE OF ADDING ANY PROVISIONS TO OR CHANGING
IN ANY MANNER OR ELIMINATING ANY OF THE PROVISIONS OF THIS AGREEMENT OR OF ANY
SUPPLEMENTAL AGREEMENT OR MODIFYING IN ANY MANNER THE RIGHTS AND OBLIGATIONS
HEREUNDER OF THE HOLDERS AND THE COMPANY; PROVIDED, HOWEVER, THAT NO SUCH WAIVER
OR SUPPLEMENTAL AGREEMENT MAY REDUCE THE AFORESAID PROPORTION OF REGISTRABLE
SECURITIES, THE HOLDERS OF WHICH ARE REQUIRED TO CONSENT TO ANY WAIVER OR
SUPPLEMENTAL AGREEMENT, WITHOUT THE CONSENT OF THE HOLDERS OF ALL THE
REGISTRABLE SECURITIES; AND PROVIDED FURTHER, AND NOTWITHSTANDING ANY PROVISION
HEREIN TO THE CONTRARY, THAT ANY SUCH WAIVER AMENDMENT OR SUPPLEMENT THAT
APPLIES ONLY TO A PARTICULAR REGISTRATION SHALL REQUIRE ONLY THE WRITTEN CONSENT
OF THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION. UPON THE EFFECTUATION OF EACH SUCH WAIVER, CONSENT OR AGREEMENT OF
AMENDMENT OR MODIFICATION, THE COMPANY WILL GIVE PROMPT WRITTEN NOTICE THEREOF
TO THE HOLDERS OF THE REGISTRABLE SECURITIES WHO HAVE NOT PREVIOUSLY CONSENTED
THERETO IN WRITING.  NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE
CHANGED, WAIVED, DISCHARGED OR TERMINATED ORALLY OR BY COURSE OF DEALING, EXCEPT
BY A STATEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHICH ENFORCEMENT OF THE
CHANGE, WAIVER, DISCHARGE OR TERMINATION IS SOUGHT, EXCEPT TO THE EXTENT
PROVIDED IN THIS SECTION 12.1.  SPECIFICALLY, BUT WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE FAILURE OF ANY INVESTOR AT ANY TIME OR TIMES TO
REQUIRE PERFORMANCE OF ANY PROVISION HEREOF BY THE COMPANY WILL NOT AFFECT THE
RIGHT OF ANY INVESTOR AT A LATER TIME TO ENFORCE THE SAME.  NO WAIVER BY ANY
PARTY OF THE BREACH OF ANY TERM OR PROVISION CONTAINED IN THIS AGREEMENT, IN ANY
ONE OR MORE INSTANCES, WILL BE DEEMED TO BE, OR CONSTRUED AS, A FURTHER OR
CONTINUING WAIVER OF ANY SUCH BREACH, OR A WAIVER OF THE BREACH OF ANY OTHER
TERM OR COVENANT CONTAINED IN THIS AGREEMENT.


 


12.2                           EFFECT OF WAIVER OR AMENDMENT.  EACH INVESTOR
ACKNOWLEDGES THAT BY OPERATION OF SECTION 12.1 THE HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES WILL, SUBJECT TO THE LIMITATIONS CONTAINED IN
SECTION 12.1, HAVE THE RIGHT AND POWER TO DIMINISH OR ELIMINATE CERTAIN RIGHTS
OF SUCH INVESTOR UNDER THIS AGREEMENT.


 


12.3                           RIGHTS OF INVESTORS INTER SE.  EACH INVESTOR HAS
THE ABSOLUTE RIGHT TO EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHT OR RIGHTS
WHICH SUCH INVESTOR MAY HAVE BY REASON OF THIS AGREEMENT OR ANY REGISTRABLE
SECURITY, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO CONSENT TO THE WAIVER OF
ANY OBLIGATION OF THE COMPANY UNDER THIS AGREEMENT AND TO ENTER INTO AN
AGREEMENT WITH THE COMPANY FOR THE PURPOSE OF MODIFYING THIS AGREEMENT OR ANY
AGREEMENT EFFECTING ANY SUCH MODIFICATION, AND SUCH INVESTOR WILL NOT INCUR ANY
LIABILITY TO ANY OTHER INVESTOR OR INVESTORS WITH RESPECT TO EXERCISING OR
REFRAINING FROM EXERCISING ANY SUCH RIGHT OR RIGHTS.


 


12.4                           NOTICES.  ALL NOTICES, REQUESTS, CONSENTS AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER WILL BE IN WRITING AND WILL
BE DELIVERED, OR MAILED FIRST CLASS POSTAGE PREPAID, REGISTERED OR CERTIFIED
MAIL,

 

9

--------------------------------------------------------------------------------


 


(A)                                  IF TO ANY INVESTOR, ADDRESSED TO SUCH
INVESTOR AT ITS ADDRESS SHOWN ON ANNEX A HERETO, OR AT SUCH OTHER ADDRESS AS
SUCH INVESTOR MAY SPECIFY BY WRITTEN NOTICE TO THE COMPANY; OR


 


(B)                                 IF TO THE COMPANY, AT 322 EAST MAIN AVENUE,
BISMARCK, NORTH DAKOTA 58501, WITH A COPY TO JONES, WALKER, WAECHTER, POITEVENT,
CARRERE & DENEGRE, L.L.P., 201 ST. CHARLES AVENUE, 51ST FLOOR, NEW ORLEANS,
LOUISIANA  70170, ATTENTION:  WILLIAM B. MASTERS, OR AT SUCH OTHER ADDRESS AS
THE COMPANY MAY SPECIFY BY WRITTEN NOTICE TO THE INVESTORS;


 

and each such notice, request, consent and other communication will for all
purposes of this Agreement be treated as being effective or having been given
when delivered, if delivered personally, or, if sent by mail, at the earlier of
its actual receipt or three (3) days after the same has been deposited in a
regularly maintained receptacle for the deposit of United States mail, addressed
and postage prepaid as aforesaid.

 


12.5                           SEVERABILITY.  IF ANY ONE OR MORE OF THE
PROVISIONS OF THIS AGREEMENT OR OF ANY AGREEMENT ENTERED INTO PURSUANT TO THIS
AGREEMENT IS DETERMINED TO BE ILLEGAL OR UNENFORCEABLE, IT IS THE INTENTION OF
THE PARTIES HERETO THAT ALL OTHER PROVISIONS OF THIS AGREEMENT AND OF EACH OTHER
AGREEMENT ENTERED INTO PURSUANT TO THIS AGREEMENT SHOULD BE GIVEN EFFECT
SEPARATELY FROM THE PROVISION OR PROVISIONS DETERMINED TO BE ILLEGAL OR
UNENFORCEABLE AND NOT BE AFFECTED THEREBY.


 


12.6                           PARTIES IN INTEREST.  ALL THE TERMS AND
PROVISIONS OF THIS AGREEMENT WILL BE BINDING UPON AND INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE PARTIES
HERETO, WHETHER SO EXPRESSED OR NOT AND, IN PARTICULAR, WILL INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY THE HOLDER OR HOLDERS AT THE TIME OF ANY
REGISTRATION OF REGISTRABLE SECURITIES.  SUBJECT TO THE IMMEDIATELY PRECEDING
SENTENCE, THIS AGREEMENT WILL NOT RUN TO THE BENEFIT OF OR BE ENFORCEABLE BY ANY
PERSON OTHER THAN A PARTY TO THIS AGREEMENT AND ITS SUCCESSORS AND ASSIGNS.


 


12.7                           HEADINGS.  THE HEADINGS OF THE SECTIONS,
SUBSECTIONS AND PARAGRAPHS OF THIS AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE
OF REFERENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS AGREEMENT.


 


12.8                           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE
ENTIRE UNDERSTANDING OF THE PARTIES HERETO AND SUPERSEDES ALL PRIOR
UNDERSTANDING AMONG SUCH PARTIES.


 


12.9                           CHOICE OF LAW.  THIS AGREEMENT AND ANY AND ALL
MATTERS RELATED TO OR ARISING UNDER THIS AGREEMENT SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NORTH DAKOTA, REGARDLESS OF ANY PROVISIONS ON
CHOICE OF OR CONFLICTS OF LAW.


 


12.10                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS,
WITH THE SAME EFFECT AS IF ALL PARTIES HAD SIGNED THE SAME DOCUMENT.  ALL SUCH
COUNTERPARTS WILL BE DEEMED AN ORIGINAL, WILL BE CONSTRUED TOGETHER AND WILL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


12.11                     ASSIGNMENT OF REGISTRATION RIGHTS.  THE RIGHTS OF THE
INVESTORS HEREUNDER, INCLUDING THE RIGHT TO HAVE THE COMPANY REGISTER
REGISTRABLE SECURITIES PURSUANT TO THIS AGREEMENT, WILL BE AUTOMATICALLY
ASSIGNED BY THE INVESTORS TO TRANSFEREES OR ASSIGNEES OF ALL OR ANY PORTION OF
THE REGISTRABLE SECURITIES, BUT ONLY IF:  (A) THE INVESTOR AGREES IN WRITING
WITH

 

10

--------------------------------------------------------------------------------


 


THE TRANSFEREE OR ASSIGNEE TO ASSIGN SUCH RIGHTS, AND A COPY OF SUCH AGREEMENT
IS FURNISHED TO THE COMPANY WITHIN A REASONABLE TIME AFTER SUCH ASSIGNMENT;
(B) THE COMPANY IS, WITHIN A REASONABLE TIME AFTER SUCH TRANSFER OR ASSIGNMENT,
FURNISHED WITH WRITTEN NOTICE OF THE NAME AND ADDRESS OF SUCH TRANSFEREE OR
ASSIGNEE AND THE SECURITIES WITH RESPECT TO WHICH SUCH REGISTRATION RIGHTS ARE
BEING TRANSFERRED OR ASSIGNED; (C) AFTER SUCH TRANSFER OR ASSIGNMENT THE FURTHER
DISPOSITION OF SUCH SECURITIES BY THE TRANSFEREE OR ASSIGNEE IS RESTRICTED UNDER
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS; AND (D) AT OR BEFORE
THE TIME THE COMPANY RECEIVED THE WRITTEN NOTICE CONTEMPLATED BY CLAUSE (B) OF
THIS SENTENCE, THE TRANSFEREE OR ASSIGNEE AGREES IN WRITING WITH THE COMPANY TO
BE BOUND BY ALL OF THE PROVISIONS CONTAINED HEREIN.


 

(Signature page follows)

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed personally or by a duly authorized representative thereof as of the day
and year first above written.

 

BNCCORP, INC.

 

 

 

Printed Name of Investor

 

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

 

Name:

 

 

 

Title:

 

 

 

Title:

 

 

 

12

--------------------------------------------------------------------------------